UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROMAINE T. WORSTER,                    
               Plaintiff-Appellant,
                 v.
UNITED STATES POSTAL SERVICE,                      No. 01-1580
William J. Henderson, Postmaster
General,
               Defendant-Appellee.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                          (CA-99-726-1)

                      Submitted: January 30, 2002

                      Decided: February 20, 2002

   Before NIEMEYER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mark F. Reynolds, II, High Point, North Carolina, for Appellant. Ben-
jamin H. White, Jr., United States Attorney, Gill P. Beck, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.
2             WORSTER v. UNITED STATES POSTAL SERVICE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Romaine T. Worster appeals from the district court’s orders deny-
ing her motion to extend time for discovery and granting Defendant’s
motion for summary judgment. Worster filed suit against the United
States Postal Service ("USPS"), alleging that the USPS maintained a
hostile work environment and discharged her on the basis of her gen-
der. In short, Worster claims that she was terminated after she made
death threats to a co-worker, who was harassing Worster based on her
anti-union activities. According to Worster, male employees, who
made similar threats, were not discharged.

   Worster argues first that the USPS failed to respond to her discov-
ery requests for documents. However, Worster never served any doc-
ument requests on the USPS and never moved to compel production.
It may be that Worster is claiming the USPS was delinquent in dis-
covery during a related administrative proceeding, but that is irrele-
vant in this action. In any event, because Worster never requested any
relief by the district court regarding the USPS’s supposed refusal to
turn over documents, she cannot raise this issue for the first time on
appeal. Singleton v. Wulff, 428 U.S. 106, 120 (1976).

   Worster also contends that the district court erred in denying her
motion for an extension of time to conduct discovery. However, a
trial court necessarily has wide discretion in managing pre-trial dis-
covery, and an appellate court should not disturb its orders absent a
clear abuse of discretion. Ardrey v. United Parcel Serv., 798 F.2d
679, 682 (4th Cir. 1986). Rule 56(f) of the Federal Rules of Civil Pro-
cedure allows a party who has no specific material contradicting her
adversary’s presentation of summary judgment to survive a summary
judgment motion if she presents valid reasons justifying the failure of
proof. In addition, the party or counsel must file an affidavit explain-
ing why she could not respond to the motion for summary judgment
              WORSTER v. UNITED STATES POSTAL SERVICE                   3
without discovery. Committee for First Amendment v. Campbell, 962
F.2d 1517, 1522 (10th Cir. 1992). Where a party opposing summary
judgment and seeking a continuance pending completion of discovery
fails to take advantage of the shelter provided by Rule 56(f) by filing
an affidavit, there is no abuse of discretion in denying the motion to
extend time and granting summary judgment, if it is otherwise appro-
priate. Pasternak v. Lear Petroleum Exploration, Inc., 790 F.2d 828,
832-33 (10th Cir. 1986); see also Murphy v. International Business
Machs. Corp., 23 F.3d 719, 722 (2d Cir. 1994) (concluding no abuse
of discretion in granting summary judgment where plaintiff alleged
necessity for additional discovery but failed to submit affidavit speci-
fying why).

   Here, Worster did not file the required affidavit and did not present
any valid reason excusing either the failure to conduct timely discov-
ery or the failure to file a Rule 56(f) affidavit. Because Worster did
not file the required affidavit, the district court did not abuse its dis-
cretion in denying Worster’s motion for an extension of time.

   Worster points out many alleged errors in the district court’s order
granting summary judgment. However, most of these purported errors
involve tangential facts. The only relevant conclusions disputed by
Worster concern similarly situated male employees who were not dis-
charged.

   In her opposition to the motion for summary judgment, Worster
submitted her attorney’s notes regarding testimony or discovery from
the administrative proceeding concerning other employees who
engaged in threatening or violent behavior. The district court properly
found that these notes were inadmissible, as they were not in the form
of sworn testimony or affidavits and did not satisfy the rules for busi-
ness records. In fact, it was not even clear from where the information
in the notes was gathered. The district court then granted summary
judgment finding, inter alia, that Worster had failed to submit proof
of similarly situated male employees who were not discharged.*

   *To make out a prima facie case that she was fired because of her gen-
der, Worster must demonstrate: (1) that she belongs to a protected class;
(2) that she was engaged in conduct comparable to employees outside the
protected group; and (3) similarly situated employees outside the pro-
tected group were not discharged. Cook v. CSX Transp. Corp., 988 F.2d
507, 511 (4th Cir. 1993).
4             WORSTER v. UNITED STATES POSTAL SERVICE
   On appeal, Worster does not dispute that the evidence of compara-
ble males was inadmissible. Because Worster failed to present admis-
sible evidence supporting her claim that male employees who
engaged in threatening behavior were not discharged, the district
court properly granted summary judgment on her claim of discrimina-
tory discharge. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)
(failure to prove an essential element of the non-movant’s case ren-
ders the remaining facts immaterial). Further, although not specifi-
cally referred to on appeal, Worster has presented no evidence
(admissible or not) of a sexually hostile environment.

   Accordingly, we affirm the district court’s orders denying Wor-
ster’s motion to extend time for discovery and granting Defendant’s
motion for summary judgment. We dispense with oral argument,
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED